Citation Nr: 0824473	
Decision Date: 07/22/08    Archive Date: 07/30/08

DOCKET NO.  06-33 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for tinnitus.  

2.  Entitlement to a disability rating in excess of 10 
percent for bilateral hearing loss.  


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active duty from July 1972 to July 
1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating action in which 
the Department of Veterans Affairs Regional Office (RO) in 
Los Angeles, California.  In that decision, the RO denied a 
disability rating greater than 10 percent for tinnitus, 
granted service connection for right ear hearing loss, but 
denied a disability evaluation greater than 10 percent for 
the now service-connected bilateral hearing loss.  

The issue of entitlement to a disability rating greater than 
10 percent for bilateral hearing loss will be addressed in 
the REMAND portion of the decision below and is being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  


FINDING OF FACT

The veteran's tinnitus is assigned a single 10 percent 
rating, which is the maximum evaluation authorized under 
Diagnostic Code (DC) 6260.  


CONCLUSION OF LAW

The law precludes assignment of a disability rating greater 
than 10 percent for tinnitus.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.87, DC 6260 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties To Notify And To Assist

The Veterans Claims Assistance Act of 2000 (VCAA), which was 
enacted on November 9, 2000, eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  Since the enactment of the law, 
the VCAA has been codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, & 5126.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA and to those claims which were filed 
before the date of enactment but which were not yet final as 
of that date.  

The VA General Counsel has held, however, that the notice and 
duty to assist provisions of the VCAA are inapplicable where 
undisputed facts render a claimant ineligible for the benefit 
claimed and where further factual development could not lead 
to an award.  VAOPGCPREC 5-2004 (June 23, 2004); VAOPGCPREC 
2-2004 (March 9, 2004).  As the Board will discuss in the 
following decision, a disability rating greater than 10 
percent for service-connected tinnitus is not warranted as a 
matter of law.  As such, any further discussion of the VCAA 
with respect to the claim is not necessary.  

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is, in turn, based on the average 
impairment of earning capacity resulting from a given 
disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2007).  Separate diagnostic codes identify the evaluations 
to be assigned to the various disabilities.  

Initially, the RO granted service connection for partial 
deafness (perceptive type) with tinnitus of the left ear and 
awarded a compensable evaluation of 10 percent, effective 
from March 1976.  By a May 1986 rating action, the RO awarded 
separate 10 percent evaluations for tinnitus and hearing loss 
of the left ear.  

Subsequently, in February 2005, the veteran asserted that his 
tinnitus had worsened.  By the appealed August 2005 rating 
action, the RO denied a disability evaluation greater than 10 
percent for the service-connected tinnitus.  Following 
receipt of notification of the August 2005 determination, he 
perfected a timely appeal with respect to the denial of his 
claim for an increased rating for tinnitus.  

Tinnitus is evaluated under DC 6260.  This diagnostic code 
was revised effective June 13, 2003.  The revisions were 
intended to codify VA's longstanding practice of assigning a 
single 10 percent evaluation for recurrent tinnitus, whether 
the sound is perceived as being in one ear or both ears, or 
in the head.  See Schedule for Rating 
Disabilities: Evaluation of Tinnitus, 68 Fed. Reg. 25,822 
(May 14, 2003).  

This diagnostic code has not changed and continues to 
stipulate that only a single evaluation for recurrent 
tinnitus will be assigned-whether the sound is perceived in 
one ear, both ears, or in the head.  38 C.F.R. § 4.87, 
DC 6260, Note 2 (2007); Smith v. Nicholson, 451 F.3d 1344 
(Fed. Cir. 2006) (affirming VA's longstanding interpretation 
of DC 6260 as authorizing only a single 10 percent rating for 
tinnitus, whether perceived as unilateral or bilateral).

Clearly, there is no legal basis upon which to award the 
veteran a single disability rating greater than 10 percent 
for his service-connected tinnitus.  Accordingly, the claim 
is denied as a matter of law.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  


ORDER

A disability rating in excess of 10 percent for tinnitus is 
denied.  


REMAND

The veteran was last accorded a VA audiological examination 
in June 2005.  Pertinent testing completed at that time 
showed mild-to-severe high-frequency sensorineural hearing 
loss from 3000 Hertz to partial recovery at 8000 Hertz in the 
veteran's right ear and severe-to-profound sensorineural 
hearing loss in his left ear.  He had a speech recognition 
score of 100 percent in his right ear.  Results of speech 
audiometry were not possible to obtain in his left ear 
because the speech sounds were too distorted.  

Significantly, a private audiogram subsequently completed in 
December 2005 appears to show some worsening in the veteran's 
hearing acuity.  In fact, in the substantive appeal which was 
received at the RO in October 2006, he asserted that his 
hearing impairment had worsened each year.  In particular, he 
described an inability to distinguish the direction of noise 
(such as from an emergency vehicle or from a ringing 
telephone) and the sometime need to observe a person's lips 
to determine the words being spoken.  

VA's General Counsel has indicated that, when a claimant 
asserts that the severity of a disability has increased since 
the most recent rating examination, an additional examination 
is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also 
Snuffer v. Gober, 10 Vet. App. 400, 402-403 (1997); Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994).  Consequently, the 
Board finds that an additional VA examination is necessary to 
determine the current nature and extent of the veteran's 
hearing loss.  

Most recently, the United States Court of Appeals for 
Veterans Claims (Court) set forth specific VCAA notification 
requirements for increased rating claims.  See Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).  As the VCAA notice letter 
furnished to the veteran in April 2005 in the present case 
does not comply with the Court's holding in Vazquez-Flores, a 
corrective VCAA notification letter should be issued to him 
on remand.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following action:

1.  The veteran should be provided with 
VCAA notice, in compliance with the 
requirements set forth in Vazquez-Flores 
v. Peak, 22 Vet. App. 37 (2008).  

2.  Next, the veteran should be 
scheduled for a VA audiological 
evaluation to determine the nature and 
extent of his service-connected 
bilateral hearing loss.  The claims 
folder must be made available to the 
examiner in conjunction with the 
examination.  All indicated studies, 
including an audiological test, should 
be conducted.  All pertinent hearing 
loss pathology which is found on 
examination should be noted in the 
report of the evaluation.  

3.  Following the completion of the 
above, the issue of entitlement to a 
rating in excess of 10 percent for 
bilateral hearing loss should be 
re-adjudicated.  If the decision 
remains adverse to the veteran, he 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for 
benefits, to include the applicable law 
and regulations considered pertinent to 
the issue remaining on appeal as well 
as a summary of the evidence of record.  
An appropriate period of time should be 
allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


